Case 18-15968-jkf        Doc 29     Filed 01/16/19 Entered 01/16/19 11:36:46             Desc Main
                                    Document      Page 1 of 3


MATTLEMAN, WEINROTH & MILLER, P.C.
Robert W. Williams, Esquire
Attorney I.D. No. 315501
401 Route 70 East, Suite 100
Cherry Hill, NJ 08034
(856) 429-5507
Attorneys for Citizens Bank N.A f/k/a RBS Citizens N.A.
File no. 2900.98782

                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                         :   Bankruptcy No. 18-15968 JFK
                                                :
 JUANITA COOPER,                                :   Chapter 13
                                                :
      Debtor.                                   :
                                                :
 CITZENS BANK N.A. F/K/A RBS                    :
 CITIZENS N.A.,                                 :
                                                :
      Movant,                                   :
                                                :   Document No.
 v.                                             :   Hearing Date: February 13, 2109 at 9:30am
                                                :   Objection Date: February 6, 2019
 JUANITA COOPER,                                :
                                                :
      Respondent.                               :

      MOTION OF CITIZENS BANK N.A F/K/A RBS CITIZENS N.A. FOR RELIEF
                     OF FROM THE AUTOMATIC STAY

           AND NOW, comes secured Creditor, Citizens Bank N.A. f/k/a RBS Citizens

 N.A. (Movant) by and through its counsel, Robert W. Williams and files this Motion to

 obtain an order for Relief from the Automatic Stay due to lack of equity in debtor(s)

 property and debtor(s) failure to provide Movant with adequate protection of its interest

 in the property which is the basis of the creditor's security.

      1. Movant is Citizens Bank N.A f/k/a RBS Citizens N.A.

      2. Debtor Juanita Cooper is the owner of property located at 97 E. Duval Street,

          Philadelphia, PA 19144.
Case 18-15968-jkf     Doc 29     Filed 01/16/19 Entered 01/16/19 11:36:46            Desc Main
                                 Document      Page 2 of 3


  3. Movant is the secured mortgagee creditor of the premises. A copy of the Note and

     Mortgage is attached hereto as Exhibit “A” and Exhibit “B” respectively.

  4. On September 10, 2018, Debtor filed a Chapter 13 Bankruptcy Petition.

  5. The debtor is presently in arrears post-petition for four (4) months, October 1, 2018

     to January 1, 2019.

  6. The total post-petition amount due:

             Delinquent Payments @ $736.93 for October 1, 2018             $736.93
             Delinquent Payments @ $736.93 for November 1,                 $736.93
             2018
             Delinquent Payments @ $736.93 for December 1,                 $736.93
             2018
             Delinquent Payments @ $736.93 for January 1, 2019             $736.93

             TOTAL TO CURE DEFAULT                                       $2,947.72


  7. Additionally, Movant seeks attorney’s fees and costs of $1,031 for filing the instant

     motion for relief from the automatic stay.

  8. Movant wishes to have the automatic s t a y terminated t o permit Movant to complete

     foreclosure on its mortgage.

  9. Movant is entitled to relief from the automatic stay under §362(d) of the U.S. Bankruptcy

     Code because of the foregoing default and because adequate protection of Movant’s

     interest is lacking.

  10. If Movant is not permitted to foreclose on its mortgage on said premises, it will suffer

     irreparable injury, loss and damage.

  11. Movant has cause to have relief from the Automatic Stay effective immediately and such

     relief should not be subject to the fourteen (14) day period set forth in Bankruptcy Rule

     4001(a)(3), as Movant will incur substantial additional costs and expenses by the

     imposition of said fourteen (14) day period.
Case 18-15968-jkf       Doc 29     Filed 01/16/19 Entered 01/16/19 11:36:46             Desc Main
                                   Document      Page 3 of 3


   WHEREFORE, Movant respectfully requests this Court enter an Order Modifying the

Automatic Stay under § 362 of the Bankruptcy Code with respect to the mortgage premises so as

to permit Movant to foreclose on its mortgage and allow Movant or any other purchaser at

Sheriff’s Sale to take legal action for enforcement of its right to possession of said premises.

Movant also respectfully requests attorney’s fees and costs associated with the filing of tis

Motion.

       Movant also requests that the Court order entered pursuant to the instant Motion provide

that all communications sent by Movant in connection with proceeding against the property

including, but not limited to, notices required by state law and communications to offer and

provide information with regard to potential loss mitigation options pursuant to applicable non-

bankruptcy law, including, loan modifications, deeds in lieu of foreclosure, short sales and/or

any other potential loan workouts or loss mitigation agreements, be sent directly to the Debtor.


                                                      Respectfully submitted,


Dated: January 16, 2019                               _/s/ Robert W. Williams
                                                      Robert W. Williams, Esquire
                                                      Attorney I.D. No. 315501
                                                      MATTLEMAN WEINROTH & MILLER
                                                      401 Route 70 East, Ste 100
                                                      Cherry Hill, NJ 08034
                                                      (856) 429-5507
                                                      Attorney for Creditor
